Citation Nr: 1342666	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-38 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1976 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In March 2013, the Veteran testified that his bilateral hearing loss interferes with his employment prospects.  The Veteran was afforded VA examinations in March 2010 and in June 2012, but the speech recognition scores were inconsistent, frustrating appellant review. 

As the evidence of record is insufficient to decide the claim, further development of the evidence under the duty to assist is needed.  .

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination by an audiologist, who has not previously examined the Veteran, to determine the severity of the bilateral hearing loss disability.


The VA audiologist is asked to comment on whether the speech recognition scores are consistent with the audiometric findings. 

The Veteran's file must be made available to the VA examiner.

2.  After the development has been completed, adjudicate the claim for increase.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


